PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/099,941
Filing Date: 8 Nov 2018
Appellant(s): Herbig et al.



__________________
Frank Occhiutu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 18th, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 23rd, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-3, 6, 11-14, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickens (20150248889).

As per claim 1, Dickens (20150248889) teaches a method of de-essing a speech signal (as, operating on noise in the audio signal, such as sibilance – para 0025; examiner notes that de-essing is the removal of loudness in an audio signal based on sibilance features – sibilance features being the artificial audio artifacts based on “shhh” sounds or ‘essss’ sounds), the method comprising: a) for each time frame of a speech signal presented to a speech processing system, analyzing a full spectral envelope (as analyzing and generating spectral envelope – para 0198)) to identify frequency content (as addressing the sections of the signal for sibilance – para 0027) for de-essing; and b) spectrally weighting the speech signal as a function of results of the analyzing (as providing a sibilance gain to be applied to the frequency components that contain the amplified/loud feature – para 0027). 

As per claim 2, Dickens (20150248889) teaches the method of claim 1, wherein the analyzing the full spectral envelope includes calculating a psychoacoustic measure from the full spectral envelope – as applying spectral masking based on psychoacoustic curves – para 0094; when analyzing the full spectrum of frequencies – para 0027). 

As per claim 3, Dickens (20150248889) teaches the method of claim 2, wherein the analyzing further includes detecting sibilant sounds of the speech signal using the psychoacoustic measure (as using the masking to determine gain levels – para 0094, and applying the psychoacoustic masking, to provide a cleaning gain – para 0094, and applying that to clean the signal of sibilant sounds – para 0072). 

As per claim 6, Dickens (20150248889) teaches the method of claim 1, wherein the spectrally weighting the speech signal includes applying de-esser weights to sibilant sounds of the speech signal (as the weighting/masking, as shown in para 0094, with psychoacoustic masking, is used to address/limit the effects of sibilant sounds – para 0072).
 
As per claim 11, Dickens (20150248889) teaches the method of claim 6, wherein spectrally weighting the speech signals occurs in the frequency domain and at a frequency resolution matching that of the full spectral envelope (as, weighting in the frequency domain – para 0119, 0207, based on the envelope information – para 0202-0205). 

Claims 12-14 are system claims that perform the steps of claims 1-3,6,11 above and as such, claims 12-14 are similar in scope and content to claims 1-3,6,11 and therefore, claims 12-14 are rejected under similar rationale as presented against claims 1-3,6,11 above.

Claim 20 is a computer product claim performing steps shared by claims 1-3,6,11 above and as such, claim 20 is similar in scope and content to these shared elements of claims 1-3,6,11, and therefore, claim 20 is rejected under similar rationale as presented against the common elements of claims 1-3,6,11 above.



Claims 4,5,7,15,16, are rejected under 35 U.S.C. 103 as being obvious over the combination of Dickens (20150248889) in view of Uhle (20140037111)

As per claims 4,5,7, Dickens (20150248889) teaches modifying gains to control audio artifacts such as noise, sibilance, reverb, loudness, and the like – para 0025, para 0085, using psychoacoustic analysis – para 0094 but does not explicitly teach calculating sharpness/roughness aspects of the audio signal; however,  Uhle (20140037111) teaches using psychoacoustic properties (para 0038) to generate the proper affects for the user, including reverberation, frequency filtering and attenuation (last half of para 0038), and also calculating/manipulating roughness/sharpness of the signal (para 0121-0123).  Therefore, it would have been obvious to one of ordinary skill in the art of audio/speech Dickens (20150248889) to modify loudness/roughness parameters of the signal, as taught by Uhle (20140037111), because it would advantageously allow for further fine tuning of the audio signal so that the output signal result is more to the liking of the user ( Uhle (20140037111), para 0038 – ‘achieving a desired effect for the listener’).

Further to claim 5, the combination of Dickens (20150248889) in view of Uhle (20140037111) teaches the use of psychoacoustic information controlling de-esser information (see Dickens above) on a plurality of acoustic parameters (as shown above in claims 1,2,3,6), however, now on acoustic parameters such as sharpness and roughness (see Uhle, in the combination statement above).   

As per claim 7, the combination of Dickens (20150248889) in view of Uhle (20140037111) teaches operating on the attack/release parameters of the sharpness/roughness parameters (see Uhle (20140037111), para 0030, and 0199, operating on the attack-delay measures of the audio signal).

Claims 15-16 are system claims that perform the steps of claims 4,5,7 above and as such, claims 15-16 are similar in scope and content to claims 4,5, 7 and therefore, claims 15,16 are rejected under similar rationale as presented against claims 4,5,7 above.


(2) Response to Argument

	Regarding Applicants arguments labeled “ – 1 – “ on pp 3 of the Appeal Brief:

a)	“the examiner has not established that the spectral envelope “Env” is used in connection with ‘analyzing a full spectral envelope to identify frequency content for de-essing’ as the claim requires”, Examiner rebuts:
	1) para 0198 of Dickens (20150248889) shows in detail, the nature of the audio signal being operated on, which is the full bandwidth of the entire audio signal, including the calculation of a spectral envelope of the entire audio signal;

Applicants definition of the claimed “full spectral envelope” is the analysis of all frequency bands of the input audio signal (see applicants spec, para 0059)

 para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal, 

b)	on pp 4 of the Appeal Brief, applicants details the decoding side of Dickins, and of import states “Dickins does not disclose using the alleged ‘full spectral envelope’ for any purpose other than generating three rotated audio signals, none of which represent frequency component for de-essing”; Examiner rebuts:
Dickens (20150248889) defines a gain profile for attenuating sibilance content, with the gain profile containing a “broadband” gain and leveling – see para 0029 of Dickens (20150248889); clearly, these gain profile act across the whole frequency spectrum of the input audio signal
	 
Regarding Applicants arguments labeled “ – 2 – “ starting on pp 4, and continuing to page 5 of the Appeal Brief:
a)	Applicants request a reversal of the rejection because Dickins does not disclose any of the details of de-essing; 
Examiner rebuts:
	1) These arguments are not toward the claim scope, any showing of a differential between Dickins and the claim scope, and hence are irrelevant.
	2)	It has been shown in the office action rejection, the definition of de-essing, and the cited paragraphs of Dickins (para 0025, 0027), performing de-essing by sibilance removal

Regarding Applicants arguments labeled “ – 3 – “ starting on pp 5, and continuing to page 6 of the Appeal Brief:
a)	Applicants request reversal of the rejection because “the various filters referred to in para 0027 actually any analysis is carried out on a filtered spectral envelope”; “a filter would transform a ‘full spectral envelope’ into a spectral envelope that is missing whatever has been filtered by the filter”; “if the full spectral envelope were used, there would be no need for filters”;

	para 0198 of Dickens (20150248889) shows in detail, the nature of the audio signal being operated on, which is the full bandwidth of the entire audio signal, including the calculation of a spectral envelope of the entire audio signal

Regarding Applicants arguments labeled “ – 4 – “ middle of pp 6 of the Appeal Brief:

a)	Applicants request reversal of the rejection because “reliance on the various filters referred to in para 27 is inconsistent with the factual finding that ‘Env’ represents the full spectrum that is being used for de-essing….Dickins figure 2 that analysis stage 34 does not receive ‘Env’ as input…”
	Examiner rebuts:
1) the ‘Env’ parameter is generated on the encoding side, see para 0198 of Dickens (20150248889) shows in detail, the nature of the audio signal being operated on, which is the full bandwidth of the entire audio signal, including the calculation of a spectral envelope of the entire audio signal

Regarding Applicants arguments labeled “ – 5 – “ bottom of pp 6 to middle of pp 8 of the Appeal Brief:
a)	Applicants request reversal of the rejection because:
 of “examiner’s further explanation…using the full spectral envelope for de-essing”;

1)	para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal
 
Applicants provide a copy of page 7 of the Final Office Action; Applicants admit “a fact not in dispute, i.e., that de-essing is carried out in Dickins”,
 “filtering…proves that the full spectral is not used”;  
“BRI of ‘full spectral envelope’ does not prove that Dickins is using the spectral envelope Env for de-essing; 
“ ‘models’ lack antecedent basis”;
“examiner does not explain how the existence of block 34 of KLT proves that the spectral envelope Env is being used for de-essing”;
“none of para’s 41, 178, or 188 refer to either the spectral envelope Env or to de-essing”;
		Examiner Rebuts:
			1)	the above remaining points are not toward the Office Action rejection; furthermore, to rectify applicant’s mischaracterizations, para 41, 178, 188 of Dickens (20150248889) describe the encoding of an input, full bandwidth audio signal, in addition to, the previous reference to para 0198 of Dickens (20150248889) shows in detail, the nature of the audio signal being operated on, which is the full bandwidth of the entire audio signal, including the calculation of a spectral envelope of the entire audio signal; para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal 


Regarding Applicants arguments labeled “CLAIM 2  – 1 – “ bottom of pp 8 to top of pp 9 of the Appeal Brief:
a)	Applicants request reversal of the rejection because “the examiner has not explained why the use of psychoacoustic curve to limit variation of level gain with frequency would have been regarded as ‘calculating a psychoacoustic measure’”
Examiner rebuts:	
1)	Examiner argues that the Office Action refers to para 0094 in Dickens (20150248889) shows the implementation of calculated psychoacoustic mapping curves; (further, applicant’s spec uses a pre-calculated masking curve – para 0067 of applicants spec).

Regarding Applicants arguments labeled “ – 2 – “ on pp 9 of the Appeal Brief:
a)	Applicants request reversal of the rejection because “the examiner has not explained why rotated audio signal would have been regarded as a ‘psychoacoustic curve’”
		Examiner rebuts:
			The Office Action refers to the section of para 0094 in Dickens (20150248889) teaching application of the psychoacoustic curve.

Regarding Applicants arguments labeled “ – CLAIM 3 – “ top half of pp 10 of the Appeal Brief:
a)	Applicants request reversal of the rejection because “the examiner has not established that the regularizing a frequency profile of a level gain would be considered equivalent to detecting sibilant sounds.  Paragraphs 72 and 94 of Dickins disclose ‘cleaning’ a signal of sibilant sounds…however, the claim requires ‘detecting’ the sounds, not cleaning them”
		Examiner rebuts:
			1)	para 0094 of Dickens (20150248889) addresses the psychoacoustic curves, along with para 0027 of Dickens (20150248889) discussing sibilance and de-essing.  The gain profiles of para 0027 and further details in para 0028, 0029, identify sibilance for de-essing.

Regarding Applicants arguments labeled “CLAIM 6  – 1 – “ middle of pp 10 of the Appeal Brief:
a)	Applicants request reversal of the rejection because “examiner has not explained why a disclosure of a decoder and its function would have been regarded as a disclosure of applying weights to a sibilant sound”; “examiner has offered no reason for why the ordinary artisan would have understood the broadest reasonable interpretation of ‘de-esser weight’ as reading on ‘psychoacoustic masking’”.
		Examiner rebuts:
			1)	Examiner reiterates from the Office Action rejection, that para 0094 of Dickens (20150248889) is applied to meet the claimed psychoacoustic masking, with Dickens (20150248889) teaching de-essing of sibilance sounds (para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal

Regarding Applicants arguments labeled “CLAIM 11  – 1 -- “ bottom of pp 10 to pp 11 of the Appeal Brief:
a)	Applicants request reversal of the rejection because:
 “the examiner has not explained why recovering rotated audio signal would have been regarded as spectrally weighting the speech signal in the frequency domain at a frequency resolution matching that of the full spectral envelope”; “the claim requires that ‘spectrally weighting the speech’ be carried out both ‘in the frequency domain’ and ‘at a frequency resolution matching that of the full spectral envelope’”;
Examiner rebuts:
	para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal


“the text at para 119 discloses obtaining a weight average of the cleaning gain with the weights being based on powers of the audio signal.  Thus, what is being weighted is the ‘cleaning gain’ and not ‘the speech signals’”; “the cited text at para 
		Examiner rebuts:
			Once again, para 0094 is used to address the claim limitations of claim 3, and the ‘cleaning gain’ is applied to the full bandwidth speech signals to weight the signal

Regarding Applicants arguments labeled “CLAIM 12  – 1 – “ bottom of pp 11 of the Appeal Brief:
a)	Applicants request reversal of the rejection because the examiner has not identified a compressor in the prior art. 
		Examiner rebuts:
			The claim word compressor performs the spectral weighting, which is taught in addressing claim 1, and presented: para 0027 of Dickens (20150248889) defines a gain profile for attenuating sibilance content, with the gain profile containing a “broadband” gain and leveling – see para 0029 of Dickens (20150248889); clearly, these gain profile act across the whole frequency spectrum of the input audio signal 

Regarding Applicants arguments labeled “CLAIM 12  – 2 – “ pp 12 of the Appeal Brief:
a)	“claim 12 further recites an ‘analyzer’ that is configured to receive the full spectral envelope for each time frame and to present it to the speech processing system”, 
		Examiner rebuts:
			1)	the claimed word analyzer performs the spectral envelope calculation, as applied to claim 1 and repeated: para 0198 of Dickens (20150248889) shows in detail, the nature of the audio signal being operated on, which is the full bandwidth of the entire audio signal, including the calculation of a spectral envelope of the entire audio signal 
as well as para 0027 of Dickens (20150248889) defines a gain profile for attenuating sibilance content, with the gain profile containing a “broadband” gain and leveling – see para 0029 of Dickens (20150248889); clearly, these gain profile act across the whole frequency spectrum of the input audio signal.
 
Regarding Applicants arguments labeled “CLAIM 13  – 1 – “ bottom of pp 12 to pp 13 of the Appeal Brief:
a)	“Claim 13 requires that the ‘analyzer’ be what calculates a psychoacoustic measure from the full spectral envelope…there is no evidence that the “psychoacoustic energy masking curve” is a calculated curve…”
“…the Board can reasonably infer that the rotate-audio vector represents the ‘psychoacoustic measure’”
	Examiner rebuts:	
1)	Examiner argues that the Office Action refers to para 0094 in Dickens (20150248889) shows the implementation of calculated psychoacoustic mapping curves; (further, applicant’s spec uses a pre-calculated masking curve – para 0067 of applicants spec).

Regarding Applicants arguments labeled “CLAIM 14 “ bottom of pp 13 to pp 14 of the Appeal Brief:
a)	“Claim 14 that detects ‘sibilant’ sounds of speech”.
“ examiner has not established that the decoder 772 is one that detects sibilant sounds in speech”
		Examiner rebuts:
		1)	There is no decoder in claim 14; and a further repeat, para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal
 
Regarding Applicants arguments labeled “CLAIM 20“ pp 14 of the Appeal Brief:
a)	“Claim 20 is patentable for all the same reasons as claim 1.  In addition, examiner has not identified any computer readable medium that encodes instructions for de-essing speech signals…the examiner has not identified any particual component as carrying out de-essing”
Examiner rebuts:
1)	As presented against claim 1, and presented: para 0025 of Dickens (20150248889) shows the sibilance/de-essing step of attenuation of the full bandwidth of the entire audio signal, para 0027 further defines the purpose to remove sibilance artifacts, of the full bandwidth of the entire audio input signal.  Further, Dickens 

Regarding Applicants arguments labeled “CLAIM 4 “ bottom of pp 14 of the Appeal Brief:
a)	“Applicant request reversal because the examiner has not identified ‘calculating a psychoacoustic measure…’ that includes either ‘a measure of sharpness’..’or a measure of roughness’….
“the act of assigning a descriptor does not mean that one has carried out a calculation.”
		Examiner rebuts:
			1)	repeating the presented rationale in this examiner’s answer, Dickens (20150248889) applies spectral masking based on psychoacoustic curves – para 0094; when analyzing the full spectrum of frequencies – para 0027); and further to Uhle, from the Office Action, Uhle (20140037111) teaches using psychoacoustic properties (para 0038) to generate the proper affects for the user, including reverberation, frequency filtering and attenuation (last half of para 0038), and also calculating/manipulating roughness/sharpness of the signal (para 0121-0123).
 
Regarding Applicants arguments labeled “CLAIM 5 -1- “ top of pp 14 of the Appeal Brief:
a)	“The argument made in connection with claim 4 is applicable to claim 5’s limitation of ‘calculating a psychoacoustic measure….measure of sharpness”

	1)	repeating the presented rationale in this examiner’s answer, Dickens (20150248889) applies spectral masking based on psychoacoustic curves – para 0094; when analyzing the full spectrum of frequencies – para 0027); and further to Uhle, from the Office Action, Uhle (20140037111) teaches using psychoacoustic properties (para 0038) to generate the proper affects for the user, including reverberation, frequency filtering and attenuation (last half of para 0038), and also calculating/manipulating roughness/sharpness of the signal (para 0121-0123).

Regarding Applicants arguments labeled “CLAIM 5 -2- “ top middle of pp 14 of the Appeal Brief:
a)	“The claim further requires ‘calculating de-esser weight based on the measure of sharpness”
		Examiner rebuts:
			1)	It is the combination of Dickens in view of Uhle that teaches de-essing weighting with the sharpness measure – see Office Action, repeated:  Dickens (20150248889) teaches modifying gains to control audio artifacts such as noise, sibilance, reverb, loudness, and the like – para 0025, para 0085, using psychoacoustic analysis – para 0094 but does not explicitly teach calculating sharpness/roughness aspects of the audio signal; however,  Uhle (20140037111) teaches using psychoacoustic properties (para 0038) to generate the proper affects for the user, including reverberation, frequency filtering and attenuation (last half of para 0038), and also calculating/manipulating roughness/sharpness of the signal (para 0121-0123).  Therefore, it would have been obvious to one of ordinary skill in the art of Dickens (20150248889) to modify loudness/roughness parameters of the signal, as taught by Uhle (20140037111), because it would advantageously allow for further fine tuning of the audio signal so that the output signal result is more to the liking of the user ( Uhle (20140037111), para 0038 – ‘achieving a desired effect for the listener’).  Further to claim 5, the combination of Dickens (20150248889) in view of Uhle (20140037111) teaches the use of psychoacoustic information controlling de-esser information (see Dickens above) on a plurality of acoustic parameters (as shown above in claims 1,2,3,6), however, now on acoustic parameters such as sharpness and roughness (see Uhle, in the combination statement above).	

Regarding Applicants arguments labeled “CLAIM 7 “ middle of pp 15 of the Appeal Brief:
a)	“Claim 7 recites ‘applying the de-esser weights to control attack and release of a compress….cited para 30…cited text at para 199…does not refer to a ‘compressor’
		Examiner rebuts:
			1) the claim word compressor performs operating steps on the attack/release parameters of sharpness/roughness, which was addressed (Uhle 2014003711, para 0030, 01999, operating on the attack-delay measures of the audio signal.

Regarding Applicants arguments labeled “CLAIM 15 “ middle of pp 15 of the Appeal Brief:
a)	“Claim 15 stands or falls with claim 6” 

			1)	see rebuttal against claim 6

Regarding Applicants arguments labeled “CLAIM 16 “ bottom of pp 15 of the Appeal Brief:
a)	“Claim 16 recites a compressor….examiner has not identified any compressor in the cited art’
		Examiner rebuts:
			1) the claim word compressor performs operating steps on the attack/release parameters of sharpness/roughness, which was addressed (Uhle 2014003711, para 0030, 01999, operating on the attack-delay measures of the audio signal.  The claim word compressor performs the spectral weighting, which is taught in addressing claim 1, and presented: para 0027 of Dickens (20150248889) defines a gain profile for attenuating sibilance content, with the gain profile containing a “broadband” gain and leveling – see para 0029 of Dickens (20150248889); clearly, these gain profile act across the whole frequency spectrum of the input audio signal.








Respectfully submitted,
/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        

                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.